                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ROBERT WORTHINGTON,                  :     CIVIL ACTION
                                     :     NO. 18-3640
          Plaintiff,                 :
                                     :
     v.                              :
                                     :
ANDREW M. SAUL,                      :
Commissioner of Social Security,     :
                                     :
          Defendant.                 :


                               O R D E R

          AND NOW, this 17th day of September, 2019, upon

consideration of the parties’ submissions, the record, and the

Report and Recommendation of United States Magistrate Lynne A.

Sitarski (ECF No. 15), there being no objections, 1 it is hereby

ORDERED that:



1         When neither party files timely objections to a
magistrate judge’s report and recommendation (“R&R”) on a
dispositive issue, the district court is not required to review
the R&R before adopting it. Thomas v. Arn, 474 U.S. 140, 150
(1985) (“It does not appear that Congress intended to require
district court review of a magistrate’s factual or legal
conclusions, under a de novo or any other standard, when neither
party objects to those findings.”). However, the Third Circuit has
held that “in the absence of objections . . . the better practice
is for the district judge to afford some level of review to
dispositive legal issues raised by the report.” Henderson v.
Carlson, 812 F.2d 874, 878 (3d Cir. 1987); see also Fed R. Civ. P.
72, 1983 advisory committee notes (“When no timely objection is
filed, the court need only satisfy itself that there is no clear
error on the face of the record in order to accept the
recommendation.”). In that neither party has filed objections to
the R&R, this Court has reviewed it for clear error and has found
none.
           1.   The Report and Recommendation is APPROVED and

ADOPTED;

           2.   Plaintiff’s Request for Review is DENIED; and

           3.   The Clerk of Court shall remove this case from

suspense and mark the case as CLOSED.



           AND IT IS SO ORDERED.




                          /s/ Eduardo C. Robreno
                          EDUARDO C. ROBRENO,    J.




                                   2
